Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 14-21 and 23-31 in the reply filed on 02/03/21 is acknowledged. Applicant’s election of meloxicam, PVP as a specific surface stabilizer and glycerol as a sedimentation inhibitor is also acknowledged.
Claims 22 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/21.
Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and  25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 25 recites the limitation, “preferably” which  contains the trademark/trade name Tween 80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Polysorbate 80 and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et al. (USP 9,345,665B2) in view of Chao et al. (2nd Edition, pp. 122-125]S (Henan Science and Technology Press), Non-official translation :(WEI, Chao et al. (chief editor), Pharmaceutics, presented in IDS).
Ryde et al. discloses an injectable pharmaceutical composition containing meloxicam nanoparticles, which have an effective average particle size of less than 2000 nm; a surface stabilizer; and a flake-like aggregation reducing agent, wherein the flake-like aggregation reducing agent is a buffer or a sugar. Ryde et al. also teaches the specific preparation formulation thereof (see abstract, claims 1, 6 and 7, description and examples 2-5). Ryde teaches use of meloxicam and surface stabilizer such as PVP, sodium dodecyl sulfate, sodium deoxycholate and HPMC, (see column 8, lines 67-68, column 13, lines 63-66 and column 15, lines 1-3.). The amount of active ingredient ranges from less than about 30mg/mL to less than about 10mg/mL, see column 10, lines 30-35. Fig. 3 discloses 2.5% meloxicam, 0.5% PVP and NaDOC to be at 0.25%, see column 8, lines 20-30. Figure 8 discloses sugar (5%mannitol and 15% sucrose) as (sedimentation inhibitor) in column 8. Sucrose and erythritol can also be examples of flake-like aggregation inhibitor, see column 17, lines 50-51. Ryde et al. also teaches that flake-like aggregation reducing agent (whose function is same as sedimentation inhibitor) can be sugar or polyhydric alcohol, see column 7, lines 23-25.
Ryde does not teach the claimed sedimentation inhibitor, glycerol.
Chao et al. discloses that in order to increase the physical stability of a suspension, a suspending agent can be added so as to increase the viscosity of a liquid dispersion medium, reduce the sedimentation velocity of drug nanoparticles, and also increase the hydrophilicity of nanoparticles. Common suspending agents include glycerin, syrup, sodium carboxymethylcellulose, etc. (see pages 123 and 124, Part III, 
It would have been obvious to one of ordinary skill to have utilized the known sedimentation inhibiting amount of glycerol into the meloxicam comprising nanoparticulate composition. One of ordinary skill would have been motivated to do so because Ryde et al. teaches use of polyhydric alcohol as flake-like aggregation inhibitor, which can be construed as sedimentation inhibitors, and Chao teaches use of the specific polyhydric alcohol, glycerol as sedimentation inhibitor. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Since Ryde et al. teaches Fig. 3 discloses 2.5% meloxicam, 0.5% PVP and NaDOC, sodium deoxycholate to be at 0.25%, it would be within skill of an artisan to optimize the amounts of sedimentation inhibitor and surface stabilizer to obtain an injectable formulation with optimum viscosity and stability without aggregation.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612